Dismissed and Opinion Filed December 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00346-CR
                                      No. 05-14-00347-CR

                           MICHAEL KENNEDY LOUIS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F13-10013-Q, F13-52531-Q

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Brown

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140346F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL KENNEDY LOUIS, Appellant                On Appeal from the 204th Judicial District
                                                Court, Dallas County, Texas
No. 05-14-00346-CR       V.                     Trial Court Cause No. F13-10013-Q.
                                                Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                    Justice Wright and Justices Myers and
                                                Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 22, 2014.
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL KENNEDY LOUIS, Appellant                On Appeal from the 204th Judicial District
                                                Court, Dallas County, Texas
No. 05-14-00347-CR       V.                     Trial Court Cause No. F13-52531-Q.
                                                Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                    Justice Wright and Justices Myers and
                                                Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 22, 2014.